Citation Nr: 1757470	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body, to include patellar tendonitis, degenerative joint disease of the bilateral knees, and degenerative joint disease of the right hip, to include as secondary to service-connected disability.

2.  Entitlement to service connection for arch disability, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to August 1980, and from July 1981 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This claim was previously before the Board in April 2017, at which time the Board remanded it for additional development.  


FINDINGS OF FACT

1.  The Veteran's myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body, to include patellar tendonitis, degenerative joint disease of the bilateral knees, and degenerative joint disease of the right hip is not related to any injury, disease, or event incurred in service, or to a service-connected disability.

2.  The Veteran's arch disability, to include plantar fasciitis, is not related to any injury, disease, or event incurred in service, or to a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body, to include patellar tendonitis, degenerative joint disease of the bilateral knees, and degenerative joint disease of the right hip, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria for service connection for an arch disability, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board April 2017 in order to obtain any outstanding treatment records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Myofascial Pain Syndrome

The Veteran received a VA examination for his feet, joints, peripheral nerves, and spine in February 2011.  The examiner noted that the Veteran was service-connected for his cervical spine, lumbar spine, and right shoulder, and was placing a claim for myofascial pain involving the shoulders, spine, hips, legs, and feet.  The Veteran stated he had widespread myofascial pain when he separated from service involving all of those areas, and the pain was moderate.  As a result of the examination, the Veteran was diagnosed with, amongst other things, fibromyalgia with myofascial pain involving the shoulder, cervical spine, dorsal spine, lumbar spine, hips, and knees.  The examiner opined, however, that the condition did not have its onset in the military; the findings were not typical of widespread myofascial pain on review of the medical records.  He further opined that the Veteran's service-connected disabilities did not cause his myofascial pain syndrome/fibromyalgia.  The examiner noted that fibromyalgia has an unknown etiology, and while there was some research suggesting a possible relationship of injuries leading to it, he thought that it was not consistent.  As such, the examiner concluded that myofascial pain syndrome/fibromyalgia was not related to his service-connected disabilities.  

An addendum opinion to the February 2011 examination was provided in May 2011, and the examiner concluded that the Veteran's plantar fasciitis, patellar tendonitis, degenerative joint disease of the bilateral knees, and degenerative joint disease of the right hip were not caused or aggravated by his service-connected right ankle disability.  The examiner found no problems with the Veteran's gait, which he indicated would be needed to have any causation or aggravation on any of the issues found in the February 2011 examination.  As a result, the examiner concluded that there was no evidence of cause, aggravation, or relationship of these disabilities to his service-connected right ankle condition.  

In February 2012, Dr. P. H. submitted correspondence indicating that the Veteran had been a patient of his for several months and had a long history of trauma to his neck, lower back, legs, and feet during his time in service.  The Veteran originally presented with pain, instability, and numbness in his lower extremities more so on his right side than his left.  Dr. P. H. indicated that the Veteran's right lower extremity was weak when testing all of his muscle groups as compared to his left, and found that the Veteran's knee pain had been exacerbated as a result of trauma and antalgic gait.  

The Veteran received a Board hearing in February 2012 for his claims of service connection for myofascial pain and an arch disorder, both secondary to lumbosacral strain.  He indicated that he initially fell while repelling during service in the mid-1980s, and hit the right side of his body.  Afterwards, the right side of his body would occasionally bother him, depending on the weather.   As he got older, however, he was affected on a more continuous basis.  The Veteran was service-connected for this injury, which was diagnosed as a lumbar strain, and believed his myofascial pain syndrome and arch disability were directly related to this.  The Veteran also stated that, in 2004, he saw a VA physician who informed him that he had myofascial pain where he was injured, and that he was overcompensating on one side of his body.

Pursuant to the April 2014 Board remand, the Veteran received VA examinations for his knee and lower leg, hip and thigh, shoulder and arm, and fibromyalgia in June 2014.  The examiner noted diagnoses of myofascial pain syndrome, degenerative joint disease associated with myofascial pain syndrome, and fibromyalgia.  As a result of the in-person examinations, the examiner concluded that the Veteran's service-connected disabilities were not causative of, or the source of aggravation for, myofascial pain involving the left shoulder, back, bilateral hips with degenerative joint disease on the right, bilateral knees with patellar tendonitis and degenerative joint disease, or the left side of the body.  The examiner reasoned that the Veteran's service treatment records, history, and the examination lead to that conclusion, and also found that there was a lack of clear medical guidelines for such to occur in any medical textbook.  Furthermore, the examiner found that myofascial pain syndrome or fibromyalgia does not cause fasciitis, tendonitis, or arthritis, nor does it affect the body unilaterally, as it is a soft tissue condition.   It is not associated with the joints, tendons, cartilage, or bursa, for which the Veteran was service-connected.  As a result, the examiner also concluded that the Veteran's conditions were least as likely as not aggravated by their natural progression.  

The Board notes that the Veteran submitted correspondence in December 2014, indicating that he found information on myofascial pain syndrome and that it could be aggravated by specific factors. The Veteran wrote that myofascial pain syndrome generally involves pain in the neck, shoulders, hips, back, jaw, and head.  He found that trauma was a common cause of it, in the form of muscle strain, ligament and tendon sprain, disc disease, or inflammatory disease.  The Board has considered the Veteran's statements and notes that, as a layperson, he is competent to attest to physical symptoms that he experiences.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He has not, however, demonstrated he has the requisite training and knowledge to opine on the causation of myofascial pain syndrome.  As such, the Board is unable to place great probative value on his findings.

Arch Condition

At the February 2011 VA examination, the Veteran was diagnosed with bilateral plantar fasciitis.  The examiner indicated that there was no evidence of ongoing chronic plantar fasciitis while in service.  Service treatment records indicate that the Veteran was seen once for ankle complaints, and was noted to have heel pain.  However, there were no ongoing problems with plantar fasciitis at separation; thus, the examiner found that the disability had a more recent onset.  The examiner concluded that no nexus could be shown to link the current bilateral feet complaints to service since the isolated complaint seemed to resolve itself before separation without ongoing problems.  

At the February 2012 Board hearing, the Veteran indicated that he was first seen for his arch condition around 2006 at a VA emergency room.  At the time, he was informed that his arch condition was due to his back problem because it was causing problems with the way he walked.  As a result, the Veteran received shoe inserts to alleviate the pain.  

The Veteran received another VA examination for his feet in June 2014, and indicated he experienced foot pain on a daily basis.  He used crutches regularly and a cane occasionally in order to keep pressure off of his lower body.  As a result of the in-person examination, the examiner concluded that the Veteran's service-connected disabilities were not causative of, or the source of aggravation for, plantar fasciitis.  The examiner reasoned that the Veteran's service treatment records, history, and the examination lead to that conclusion, and also found that there was a lack of clear medical guidelines for such to occur in any medical textbook.  

The Board attaches the most significant probative value to the VA examination opinions, as they appear to be well-reasoned, detailed, consistent with the other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).   The Veteran's private treatment records indicate that he was seen by a physician for pain throughout his body, but the physician did not indicate that he was being seen for myofascial pain syndrome; he only opined on the Veteran's general pain in areas where he received trauma.  Furthermore, there is no competent medical evidence linking the Veteran's plantar fasciitis to his time in service or his service-connected disabilities.  Compared to the competent medical opinions regarding causation and aggravation based on an accurate interpretation of the record, the Board finds that the claim is not in equipoise and, therefore, service connection for myofascial pain syndrome and an arch disability is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body, to include patellar tendonitis, degenerative joint disease of the bilateral knees, and degenerative joint disease of the right hip, to include as secondary to service-connected disability, is denied.

Service connection for arch disability, to include as secondary to service-connected disability, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


